Citation Nr: 0005786	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for left leg 
stasis dermatitis with ulcers and thrombophlebitis, currently 
rated as 30 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California.


REMAND

Since the September 1999 Supplemental Statement of the Case, 
the veteran submitted additional evidence directly to the 
Board, without waiving the RO's consideration of this 
evidence.  In October 1999 correspondence, the veteran 
related that his left leg was amputated the previous month 
due to his service-connected left leg disability.  In support 
of his claim, he submitted VA medical records from September 
to October 1999, relating to the left leg amputation and 
follow-up treatment.  Accordingly, this evidence is 
"pertinent" to the veteran's current claims.  38 C.F.R. § 
20.1304(c)(1999) states, in pertinent part:

Any pertinent evidence submitted by the 
appellant or representative which is accepted 
by the Board under the provisions of this 
section, as well as any such evidence 
referred to the Board by the originating 
agency under § 19.37(b) of this chapter, must 
be referred to the agency of original 
jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless 
this procedural right is waived by the 
appellant or representative or unless the 
Board determines that the benefit, or 
benefits, to which the evidence relates may 
be allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally 
entered on the record orally at the time of 
the hearing.

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c), 
this evidence must be referred to RO for review.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes a "thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the status 
of a disability is a medical determination which must be made 
from the records, without resort to independent medical 
judgment by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

As noted above, the veteran maintains that the September 1999 
left leg amputation was related to his service-connected 
disability.  However, as a lay person, he is not competent to 
relate the leg amputation to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, the Board 
is not permitted to use its own medical judgment as to such 
questions.  Thus, the Board believes that a medical opinion 
should be obtained as to whether the left leg amputation is 
due to the veteran's service-connected disability, and if so, 
whether he meets the requirements for regular aid and 
attendance.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be requested to 
provide the names, address and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization have been 
received, to the extent possible, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

3.  Upon completion of the above, the RO 
should forward the veteran's complete 
claims file to the appropriate physician 
for a medical opinion.  The examiner 
should be requested to express an opinion 
as to the degree of medical probability, 
expressed in percentage terms if 
feasible, that the September 1999 left 
leg amputation was due to the veteran's 
service-connected left leg disability, as 
opposed to any nonservice-connected 
disability, and if so, whether he meets 
the requirements for regular aid and 
attendance.
 
The report should reflect a review of the 
claims file and include a complete 
rationale for all opinions expressed.  If 
the requested opinions can not be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  If an additional 
examination is deemed necessary, it 
should be scheduled.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  

4.  After the development requested has 
been completed, the RO should carefully 
review the evaluation report and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


